Citation Nr: 0946876	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-14 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to April 1989.  
The Veteran died in June 2004.  The appellant is the 
surviving spouse of the Veteran, and is seeking entitlement 
to service connection for the cause of the Veteran's death.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which, in pertinent part, denied entitlement to 
service connection for cause of death.  

The appellant testified before the undersigned Veterans Law 
Judge at a hearing in Washington, DC, in September 2009.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the 
Veteran's death.  At her September 2009 hearing she testified 
that the Veteran was treated for psychiatric problems, 
including post traumatic stress disorder (PTSD) at Walter 
Reed Army Hospital in January and February 2004, and that 
during service he was in drug and alcohol counseling and had 
nervous problems.  The appellant contends that the Veteran's 
pattern of behaviors and symptoms can be associated with 
PTSD, and that before the Veteran committed suicide he was 
using drugs and was going to jail for criminal activity.  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death. 38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death 
must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.20.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Where certain chronic diseases, including psychoses, become 
manifest to a degree of 10 percent within one year from the 
date of separation from service, such disease shall be 
considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 
3.307, 3.309(a).

At her September 2009 hearing the appellant testified that 
the Veteran  was treated for psychiatric problems, including 
PTSD, at Walter Reed Army Hospital in January and February 
2004.  A review of the Veteran's claim file does not show 
that these records have been previously identified by the 
appellant.  To ensure that VA has met its duty to assist the 
appellant in developing the evidence in support of her claim 
pursuant to 38 U.S.C.A. § 5103A, this case must be remanded 
so that the RO can obtain the Veteran's 2004 treatment 
records from Walter Reed Army Hospital.  

At the time of the Veteran's death, service connection was 
not established for any disability.  

A June 2004 report of autopsy notes that the Veteran's cause 
of death was a gunshot wound of the head, and that the 
Veteran, according to investigation, was facing criminal 
charges.  He shot himself with a handgun outside his home.  

Service treatment records (STRs) dated in October 1970 note 
that the Veteran was to have a psychiatric evaluation, report 
to follow.  December 1983 personnel records note that the 
Veteran was enrolled in alcohol/drug counseling for alcohol.  
Additionally, his personnel records reveal that he received 
the Vietnam Service Medal and Republic of Vietnam Campaign 
Medal.  His military occupational specialty (MOS) was 
intelligence analyst.  

The current record contains evidence that the immediate cause 
of the Veteran's death was a gunshot wound from suicide.  
Given that the immediate cause of the Veteran's death, his in 
service alcohol abuse and possible psychiatric problems, and 
his post service psychiatric problems may be related, a VA 
medical opinion should be provided regarding the etiology of 
the Veteran's death.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).



Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to obtain any 
and all of the Veteran's post-service 
treatment records from Walter Reed Army 
Hospital for the period of May 1, 1989 to 
June 30, 2004.  Note all negative 
responses, and associate all obtained 
records with the claim file.  

2.  Thereafter, obtain a VA medical 
opinion from an appropriate physician 
regarding the Veteran's death.  The 
examiner is asked to provide the following 
opinions:

a). Is it at least as likely as not that, 
prior to his death the Veteran had any 
psychiatric disability, including PTSD?  
If any post-service treatment records 
indicate that the Veteran did have a 
psychiatric disability, to include PTSD, 
the examiner is to accept that the Veteran 
in fact did have the identified/diagnosed 
psychiatric disability.  

b).  As to any psychiatric disability 
identified, is it as least as likely as 
not related to the Veteran's service or 
did it became manifest within one year of 
April 30, 1989.  

c).  If the examiner finds that the 
Veteran did have a psychiatric disability 
that was related to service, the examiner 
should provide an opinion as to whether it 
caused, or contributed substantially or 
materially to, the cause of death, which 
is noted to be a gunshot wound to the head 
as a result of suicide.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  A detailed 
rationale for all medical opinions must be 
provided.  

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


